RENFRO, Justice.
Appellees, Mr. and Mrs. L. B. McClen-don, brought suit for damages suffered by Mrs. McClendon when attacked and bitten by dogs of appellants, Mr. and Mrs. E. H. Porter, on May 26, 1953; the cause being predicated upon appellants’ wilfully, wrongfully and negligently allowing vicious and dangerous dogs to run at large.
Trial was to the court without a jury and judgment awarded appellees in the sum of $250. Ample findings of fact and conclusions of law, sufficiently supported by the record, were filed by the trial judge.
We have carefully considered the entire record and briefs, and oral arguments in behalf of both parties, and have reached the conclusion that no reversible error is shown, and that the judgment is in accord with both substantial and legal justice. We therefore affirm the trial court’s judgment without written opinion under authority of Associated Indemnity Corporation v. Gatling, Tex.Civ.App., 75 S.W.2d 294; Hartsfield v. A. O. Reece & Son, Tex.Civ.App., 144 S.W.2d 959; Hammonds v. Riley, Tex. Civ.App., 151 S.W.2d 602, writ dismissed; Western Life Ins. Co. v. Alcorn, Tex.Civ. App., 153 S.W.2d 868; Wilkerson v. Angel, Tex.Civ.App., 213 S.W.2d 104; Ware v. Farmer, Tex.Civ.App., 219 S.W.2d 158.
Judgment of the trial court is affirmed.